Name: Council Directive 82/400/EEC of 14 June 1982 amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle
 Type: Directive
 Subject Matter: agricultural policy;  agricultural activity;  EU finance;  environmental policy;  means of agricultural production;  European construction
 Date Published: 1982-06-19

 Avis juridique important|31982L0400Council Directive 82/400/EEC of 14 June 1982 amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle Official Journal L 173 , 19/06/1982 P. 0018 - 0019 Finnish special edition: Chapter 3 Volume 15 P. 0041 Spanish special edition: Chapter 03 Volume 25 P. 0201 Swedish special edition: Chapter 3 Volume 15 P. 0041 Portuguese special edition Chapter 03 Volume 25 P. 0201 *****COUNCIL DIRECTIVE of 14 June 1982 amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle (82/400/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (4), as last amended by Directive 81/476/EEC (5), restricted the duration of the measures to three years; Whereas, in view of the results obtained and of the satisfactory progress of the programmes presented by the Member States, a supplementary two-year measure should be arranged and its financing provided for, in order to achieve the objectives set; Whereas Article 29 (3) of Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle (6) provided that the three-year period originally agreed should begin on the date fixed by the Commission in its decision approving the national eradication plans; whereas, accordingly, the original plans of the Member States, except those for Italy and Greece, expire, for each Member State, on differing dates in 1981; whereas, in order to leave time for technical and financial adaptation in connection with the new measure, the duration of the original plans coming to completion in 1981 should be extended to 31 December 1981 inclusive; Whereas, in order to enable any alterations to the original plans necessitated by the epizootiological development of the diseases concerned to be made with a view to successful completion of the measures undertaken, the Member States must prepare new plans; whereas the duration of execution of the new plans must be calculated so that in each case the entire scheme, that is the original plan and the new plan, covers a total period of five years, HAS ADOPTED THIS DIRECTIVE: Article 1 The following paragraph is hereby added to Article 6 of Directive 77/391/EEC: '3. However, for the Member States whose three-year plans expire in the course of 1981, the three-year period shall be extended to 31 December 1981.' Article 2 1. A Community measure is hereby established with a view to completing the eradication of brucellosis, tuberculosis and leucosis in cattle. 2. The duration of the supplementary measure shall be fixed so that the total duration of the measure introduced by Directive 77/391/EEC together with the supplementary measure shall be five years. 3. The Community shall make a financial contribution to the implementation of the supplementary measure. Article 3 1. Member States shall prepare new accelerated eradication plans in accordance with Articles 2, 3 and 4 of Directive 77/391/EEC and with the criteria established by Directive 78/52/EEC so as to ensure continuity with the measures put in hand under their original plans, taking account of results achieved and of any necessary adjustments. 2. The new plans shall be communicated to the Commission at the latest two months after notification of this Directive in the case of Belgium, Denmark, Germany, France, Ireland and the United Kingdom, and before 1 January 1983 in the case of Italy and Greece. Article 4 1. The Commission shall examine the new plans communicated to it in accordance with Article 3 (2) for the purpose of determining whether, on the basis of the conformity of those plans with Directive 77/391/EEC, Directive 78/52/EEC and this Directive, and having due regard to the objectives of those Directives, the conditions for financial participation by the Community are met. 2. Within two months of receipt of the plans, the Commission shall submit a draft Decision to the Standing Veterinary Committee (hereinafter called 'the Committee'). The Committee shall deliver its opinion in accordance with the procedure set out in Article 8. 3. On the dates fixed by the Commission in its Decision of approval, Member States shall bring into force the laws, regulations or administrative provisions required to implement the new accelerated eradication plans referred to in Article 3 and approved in accordance with paragraph 2. Article 5 1. Expenditure incurred by the Member States in connection with measures adopted pursuant to the plans referred to in Article 3 shall qualify for Community aid within the limits indicated in paragraph 3 and in Article 2. 2. The Community shall pay the Member States 72;5 ECU for each cow slaughtered and 36;25 ECU for each other bovine animal slaughtered pursuant to the measures referred to in Chapter I of Directive 77/391/EEC. 3. The aid chargeable to the Community budget under the Chapter on expenditure in the agricultural sector is estimated at 35 million ECU for the duration of the measures referred to in paragraph 1. 4. The measures adopted by the Member States shall qualify for financial assistance from the Community only if the provisions concerning them have been approved as provided in Article 4. Article 6 1. The provisions of Article 7 (1) of Council Regulation (EEC) No 729/70 of 21 April 1970 relating to the financing of the common agricultural policy (1) shall apply to Commission Decisions concerning the Community financing of the present measure. 2. Applications for payment shall relate to slaughterings carried out by Member States in the course of the year and shall be submitted before 1 July of the following year. 3. Detailed rules for the implementation of this Article shall be adopted in accordance with the procedure set out in Article 13 of Regulation (EEC) No 729/70. Article 7 1. Veterinary control of the application of the plans shall be carried out in accordance with Article 10 of Directive 77/391/EEC. 2. When all the eradication plans have been executed, the Commission shall submit a general report to the Council on the results obtained, with a proposal for further harmonization of national preventive measures, should this be necessary. Article 8 1. Where reference is made to the procedure defined in this Article, the Committee shall be consulted without delay by its chairman, either on his own initiative or at the request of a Member State. 2. Within the Committee, the votes of the Member States shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit set by the chairman according to the urgency of the matter. An opinion shall be delivered by a majority of 45 votes. 4. The Commission shall adopt the measures and shall apply them immediately, where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit a proposal to the Council on the measures to be adopted. The Council shall adopt the measures by a qualified majority. If the Council has not adopted any measures within three months of the date on which the proposal was referred to it, the Commission shall adopt the proposed measures and apply them immediately, save where the Council has decided against these measures by a simple majority. Article 9 This Directive is addressed to the Member States. Done at Luxembourg, 14 June 1982. For the Council The President P. de KEERSMAEKER (1) OJ No C 289, 11. 11. 1981, p. 4. (2) OJ No C 40, 15. 2. 1982, p. 26. (3) OJ No C 112, 3. 5. 1982, p. 8. (4) OJ No L 145, 13. 6. 1977, p. 44. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No L 15, 19. 1. 1978, p. 34. (1) OJ No L 94, 28. 4. 1970, p. 13.